     Case: 1:20-cv-00757 Document #: 10 Filed: 03/28/20 Page 1 of 1 PageID #:89

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Mark A. Stang, et al.
                                       Plaintiff,
v.                                                     Case No.: 1:20−cv−00757
                                                       Honorable Matthew F. Kennelly
Union for Reform Judaism, et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, March 28, 2020:


       MINUTE entry before the Honorable Matthew F. Kennelly: At the Court's
instance, the status hearing set for 4/6/2020 is vacated. Defendants' motion to dismiss is
taken under advisement. Plaintiffs are directed to respond to the motion by 4/27/2020;
defendants are directed to reply to the response by 5/11/2020. These deadlines are
unaffected by General Order 20−0012 or any similar order entered hereafter; in other
words, any extension must be sought by motion. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
